DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 2/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 8, drawn to claims 14 and 23-25 in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that Wilkerson and Suzuki are not analogous.  This is not found persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wilkerson and Suzuki are each concerned with optimizing fluid flow through a plate. Though the plate of Suzuki may be utilized in a fuel injector, it is still concerned with the issue of optimizing fluid flow. Applicant also argues that Wilkerson teaches away from the application disclosure of Suzuki. Examiner disagrees, as Wilkerson discloses the potential of varying the locations where the coating is applied (Paragraph 232). The amount of coating to accomplish proper exit would be determined by experimentation, as is common to the practice of optimizing application. As to Applicant’s position that Suzuki teaches application of coating on the external surface, Suzuki is not referenced for this structure.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2013/0299607) in view of Suzuki (US 20090159728).
Regarding claim 14, Wilkerson discloses a mesh for an atomizer assembly, comprising: a first surface (wetted surface of 5532), a second surface (Front surface of 5532), and a plurality of nozzles (5526) extending between the first surface and the second surface (Figure 55A), wherein the first surface is at least partially coated with a hydrophilic coating or the second surface is at least partially coated with a hydrophobic coating (Paragraph 232, lines 1-4), wherein the plurality of nozzles defines an inner surface (Figure 55A), but fails to disclose wherein the inner surface is at least partially coated with the hydrophilic coating.
Suzuki discloses a nozzle that includes nozzle inner surfaces enhanced with a hydrophilic property (Figure 4 and Paragraph 49). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkerson with the disclosures of Suzuki, providing the inner surface to be at least partially coated with the hydrophilic coating, in order to minimize accumulation of fluid deposits in the holes, as disclosed by Suzuki (Paragraph 50).
Regarding claim 23, Wilkerson in view of Suzuki discloses an atomizer assembly for an aerosol-generating device (abstract), the atomizer assembly comprising a mesh according to claim 14 (See claim 14).
Regarding claim 24, Wilkerson in view of Suzuki discloses the atomizer assembly according to claim 23, further comprising: an elastically deformable element (5502) a cavity (Examiner’s Annotated Figure 1); 
a liquid inlet (5520) configured to provide a supply of liquid to be atomized to the cavity (Paragraphs 204-205, The reservoirs may be filled using a micro-pump, and fluid supplied to the cavity for discharge); and an actuator (5504) configured to oscillate the elastically deformable element (Paragraph 208).
However, Wilkerson in view of Suzuki fails to disclose the cavity disposed between the mesh element and the elastically deformable element
Wilkerson discloses a configuration wherein the mesh element (5532) is mounted to elastically deformable element (5502) and a cavity is formed between the mesh element and elastically deformable element (Paragraph 212) (Figure 55C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkerson in view of Suzuki with the disclosures of Wilkerson, providing the mesh element (5532) is mounted to elastically deformable element (5502) and a cavity is formed between the mesh element and elastically deformable element (Paragraph 212) (Figure 55C), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of fluid to the mesh element for discharge in a system where the supply structure is not a critical element.

    PNG
    media_image1.png
    418
    584
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 25, Wilkerson in view of Suzuki discloses the atomizer assembly according to claim 24, wherein the mesh (5532) is disposed such that the first surface of the mesh faces the cavity and the second surface of the mesh faces an outside of the atomizer assembly (Paragraph 232 and Figure 55A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752